Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19, 27 are allowed.
Claims 20-26, 28-39 are cancelled.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Tan et al. (U.S. Patent Application: 20160205697) teaches The strengths of alternative self-organizing-network (SON) techniques can be leveraged by deriving a compromise result from alternative results generated by the respective SON techniques.  In particular, the compromise result may be derived from the alternative results based on reputations assigned to alternative SON techniques used to generate the respective results.  The compromise result may be calculated based on weighted averages of the alternative results (e.g., solutions, diagnoses, predicted values, etc.), or on weighted averages of parameters specified by the alternative results (e.g., parameter adjustments, underlying causes, KPI values, etc.).  In such an embodiment, the weights applied to the alternative results may be based on the reputations of the corresponding SON techniques used to generate the respective alternative results. 
(See Abstract)

VanDerHorn et al.  (U.S. Patent: 8494989) teaches This disclosure describes a cognitive network management system (CNMS) for managing a communication node including a radio platform.  The 

Paul et al.  (U.S. Patent Application: 7843822) teaches A radio network management system, having at least one centralized node is described.  The at least one centralized node includes a radio transceiver having more than one adjustable parameter.  The centralized node also includes at least one adaptive tuning engine configured to make changes to the at least one adjustable parameter.  A weighted analysis function is configured to provide a weighted analysis based on the output of the at least one adaptive tuning engine.  Further, a cognitive learning function is configured to provide feedback to make optimally directed adjustments to the at least one adaptive tuning engine. (abstract).

 Goparajuet al.  (U.S. Patent Application: 20200033904) teaches A platform and method for using cognition for managing enterprise energy needs. Cognitive platform allows for dynamic management of energy consumption, demand and baseline calculations through a cognitive platform and cognitive device.  Employees as well as internal and external stakeholders can set performance indicators and monitor the parameters against the energy performance indicators.  Based on the initial knowledge, the system identifies improvements in order to reach the energy key performance indicators.  Depending on the feedback, the system learns and improves the accuracy of the predictions and suits them to a given industry or given enterprise scenario.  Enterprise-wide energy or environmental management covers policies, planning, key performance indicators, goals, targets, works flows, user management, asset mapping, input-output energy flows, conservation options, performance management, analytics.  The system and method allow for monitoring and verification by internal or external stakeholders.(abstract)

However, the prior art of records fail to teach or suggest individually or in combination:
A system for enabling cognitive network management (CNM) in radio access networks, the system comprising: a network objective manager (NOM); an environment modelling and abstraction (EMA) engine; a configuration management engine (CME); and a decision and action engine (DAE); the NOM comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the network objective manager to: interpret one or more operator goals for the CNM or for a specific cognitive function (CF) to ensure that the CNM or the specific CF adjusts its behavior in order to fulfil the operator goals; the EMA engine comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the environment modelling and abstraction engine to: abstract an environment into states configured for use in subsequent decision making, wherein the abstracted environment represent are built from one or more of a combination of quantitative key performance indicators (KPIs), abstract state labels, and operational contexts; the CME comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the environment modelling and abstraction engine to: define one or more legal candidate network configurations for different contexts of the CF based on the abstracted environments and operational contexts as derived by the EMA engine; the DAE comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the decision and action engine to: match a current abstract state, abstracted environment, operational context, or combination thereof as derived by the EMA engine to an appropriate network configuration selected from the set of legal candidate network configurations.

Dependent claims 2-13 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 14, Claim 27.

Dependent claims 15-19 further limits allowed independent claim 14; therefore, they are also allowed.

Accordingly, claims 1-19, 27 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449